[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 2, 2007
                               No. 06-15509                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 06-00095-CR-T-N

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

DEXTER WAYNE SNIPE,

                                                       Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                               (August 2, 2007)

Before ANDERSON, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:

     Dexter Wayne Snipe appeals his convictions of possession with the intent to
distribute cocaine base, see 21 U.S.C. § 841(a), possession of marijuana, see id. §

844(a), possession of a firearm in furtherance of a drug trafficking offense, see 18

U.S.C. § 924(c)(1)(A)(i), and possession of a firearm by a felon, see id.

§ 922(g)(1). Snipe argues that the district court erroneously denied his motion to

suppress evidence obtained during searches of his home, person, and vehicle. We

affirm.

          On November 1, 2005, Detective Daniel Motley obtained from a state

district judge a warrant to search Snipe’s residence and vehicles. On November 4,

2005, members of the Tuskegee Police Department went to Snipe’s residence to

execute the search warrant. Tuskegee police were also aware that there was an

outstanding federal arrest warrant for Snipe.

          Snipe was sitting in a vehicle parked in front of the house when the officers

arrived. When they pulled Snipe out of the vehicle, a silver handgun fell from the

vehicle. The officers placed Snipe under arrest and searched his person. That

search uncovered another handgun that was tied around Snipe’s waist with rope or

string.

          The officers then searched the vehicle and residence. The search of the

vehicle uncovered the following items: several ounces of marijuana sitting on the

seat of the driver, two bags containing cocaine base in the glove compartment, a



                                             2
pill bottle containing assorted pills in the glove compartment, and an SKS assault

rifle in the trunk of the vehicle. The search of the residence uncovered a handgun

in a bedroom and a shotgun in another bedroom.

      A federal grand jury returned an indictment on four charges agaisnt Snipe

who pleaded not guilty. Although counsel was appointed to represent Snipe,

counsel assisted Snipe on stand-by while Snipe attempted to represent himself.

Before trial, Snipe moved pro se to suppress the evidence seized from his person,

vehicle, and residence.

      After the district court concluded that the search warrant was not supported

by probable cause, the district court granted in part and denied in part Snipe’s

motion to suppress. The district court suppressed the handgun and shotgun found

in Snipe’s residence and the SKS rifle found in the truck of Snipe’s vehicle. The

district court determined that the handgun found on Snipe’s person, the handgun

that fell out of Snipe’s vehicle, the marijuana found on the front seat of the vehicle,

and the cocaine base and pills found in the glove compartment of the vehicle were

admissible. Snipe proceeded to trial and was convicted.

      Snipe maintains that the district court erred by not suppressing all evidence

obtained as a result of the search of his residence, person, and vehicle. Snipe

argues that the search was unreasonable and violated his Fourth Amendment rights



                                           3
because it was based on an invalid “no-knock” warrant that was not supported by

evidence that he had a history of violent crime or possession of firearms. Snipe

does not dispute that he was lawfully arrested based on a federal warrant.

      We review the denial of a motion to suppress under a mixed standard of

review. We review findings of fact for clear error and the application of the law to

those facts de novo. United States v. Rhind, 289 F.3d 690, 693 (11th Cir. 2002).

      Snipe’s argument that his motion to suppress should have been granted in its

entirety fails. Because the district court already determined that the search warrant

was invalid, Snipe’s argument about the “no-knock” aspect of the warrant is

meritless. The district court correctly determined that the disputed evidence

satisfied exceptions to the warrant requirement of the Fourth Amendment. The

district court correctly concluded that the handgun obtained during the search of

Snipe’s person should not be suppressed because it was obtained in a search

incident to the lawful arrest of Snipe based on a valid federal warrant. See Chimel

v. California, 395 U.S. 752, 762–63, 89 S. Ct. 2034, 2040 (1969). The evidence

obtained from the glove compartment and driver’s seat was also admissible

because it was obtained in a search incident to Snipe’s arrest. See New York v.

Belton, 453 U.S. 454, 459–61, 101 S. Ct. 2860, 2863–64 (1981). The handgun that

fell from the driver’s side of the vehicle when the door of the vehicle was opened



                                          4
was admissible under the “plain-view doctrine.” See Coolidge v. New Hampshire,

403 U.S. 443, 465–66, 91 S. Ct. 2022, 2037–38 (1971). The district court properly

admitted this evidence.

      Snipe’s conviction is

      AFFIRMED.




                                        5